Citation Nr: 0939520	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an effective date earlier than December 24, 
2002 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

2. Entitlement to an initial rating in excess of 30 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to 
March 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Appeals Management Center 
(AMC) in Washington, D.C.  

In September 2008, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of the hearing 
has been associated with the file.  

The matters of service connection for alcohol abuse, 
seizures, and whether the Veteran was competent to handle his 
funds were addressed in December 2006 and March 2007 rating 
actions; the Veteran filed a timely notice of disagreement in 
March 2007, and a statement of the case was issued in 
November 2007.  A substantive appeal was not filed and these 
matters have not been perfected for appellate review.  See 
38 C.F.R. § 20.200 (2008) (An appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been furnished, a timely filed substantive 
appeal.).  

The issue of entitlement to an initial rating in excess of 
30 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the AMC in Washington, DC.  




FINDINGS OF FACT

1. In a decision dated September 13, 1994, a claim for 
service connection for PTSD was denied and the Veteran did 
not file a notice of disagreement within one year of being 
notified.  

2. An application to reopen a claim of service connection for 
PTSD was received on April 29, 1999 and the evidence 
established that the Veteran was entitled to receive service 
connection for PTSD on December 24, 2002.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
December 24, 2002, for the grant of service connection for 
PTSD, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
Proper Veteran's Claims Assistance Act (VCAA) notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide and must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

The veteran's earlier effective date claim arises from his 
disagreement with the assignment of an effective date 
following the grant of service connection for PTSD. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009) (emphasis 
added).  More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he or she has the right to 
appeal that disallowance to the Board.  See 38  U.S.C.A. 
§§ 7104, 7105 (West 2002).  If he or she does not initiate an 
appeal within one year, or if he or she initiates a timely 
appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2009).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2009).  



III. Analysis

Review of the record shows the Veteran applied for service 
connection for PTSD in June 1994.  A September 1994 RO rating 
denied the claim because there was no diagnosis of PTSD.  The 
Veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  

The Veteran filed a claim to reopen in April 1999.  An 
October 2001 RO rating decision shows the claim was reopened, 
but the prior denial was continued because there was no 
confirmed diagnosis of PTSD.  A deferred rating was issued in 
September 2002.  The Veteran filed his notice of disagreement 
with the October 2001 decision in August 2002.  

On February 22, 2005, the RO granted the claim for PTSD and 
assigned an effective date of December 24, 2002.  In his July 
2005 notice of disagreement with the February 2005 decision, 
the Veteran contends that he is entitled to an earlier 
effective date because he was diagnosed with PTSD in June or 
December 2000.  

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakeable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2009).  The 
Veteran has not claimed CUE in the earlier rating action.  
The effective date in this case has to be assigned based on 
the provisions of § 3.400(r), which means that the effective 
date will be either the date when the reopened claim was 
received (April 29, 1999) or when entitlement arose, 
whichever is later.  

Here the RO assigned the effective date for the grant of 
service connection as the date of a psychology consultation 
that took place on December 24, 2002 and showed a diagnosis 
of Axis I PTSD.  The VA psychologist stated that the 
Veteran's clinical presentation was consistent with PTSD 
because he described exposure to significant stressors, 
intrusive thoughts, anxiety from memories, avoidance, and 
general detachment from others.  He did state it was 
difficult to ascertain how his alcohol dependence impacted 
his psychiatric complaints due to inconsistencies with 
Veteran's reports versus medical records, but it was felt 
that the Veteran presented with symptoms sufficient to 
support a PTSD diagnosis.  As the Veteran had already filed 
his claim in April 29, 1999, prior to a showing that the 
benefit sought on appeal was warranted on December 24, 2002, 
the proper effective date is the date of the VA psychology 
consultation.  

The Veteran had been diagnosed with PTSD on previous 
occasions.  A December 2000 VA psychiatry note states that 
the Veteran was a combat veteran who "saw action" and 
suffered injuries.  The Veteran was noted to be dependant on 
alcohol and felt he was dependant due to PTSD symptoms.  His 
mood was depressed, affect was fair, and he had no delusions, 
hallucinations, suicidal or aggressive thoughts.  The 
diagnosis was PTSD and alcohol dependence.  

The Veteran received two VA PTSD VA examinations, in March 
and July 2001.  At the March 2001 VA examination, the 
examiner reviewed the Veteran's claims file and interviewed 
the Veteran.  The assessment was detailed and the examiner 
noted the lack of consistent evidence regarding avoidance and 
linking depression with his period in service.  The examiner 
stated there was "insufficient consistent clinical evidence 
at this time to satisfy the diagnosis of PTSD."  The 
diagnosis was Axis I dysthymia and alcohol dependency.  At 
the July 2001 PTSD examination, the same examiner reviewed 
the Veteran's file, interviewed the Veteran and gave him a 
mental status evaluation.  No reliable symptomatic change was 
found.  The examiner stated that the Veteran still did not 
fit the clinical diagnosis of PTSD, even though providers 
identified him as having it.  The Veteran did not describe 
emotional numbing, cessation of activities and a 
foreshortened future and the examiner could not justify the 
diagnosis under the DSM-IV.  The examiner speculated that if 
the Veteran was not drinking, avoidant symptoms might 
manifest.  As a result, the Veteran was being clinically 
treated for PTSD but conformity with the DSM-IV was not 
clearly demonstrated.  The diagnosis was Axis I dysthymia and 
alcohol dependency.  

The weight of the evidence shows that the entitlement to the 
benefit sought first became ascertainable on the date of the 
psychology consultation, December 24, 2002.  Although 
outpatient treatment reports showed an earlier diagnosis, two 
VA examinations in 2001 concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner explained that the Veteran lacked avoidance 
symptoms.  The December 2000 VA psychiatry note did not 
discuss the DSM-IV criteria.  The Court stated in Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  The March and July 2001 VA examination reports 
are afforded significant probative value because they show 
the claims file was reviewed and that Veteran was 
interviewed, and given mental status examinations.  The 
examiner provided a fully articulated reason for his 
conclusions.  As a result, the weight of the evidence is 
against the claim for an earlier effective date.  

As a clear preponderance of the evidence is against the 
Veteran's claim, the benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim and the claim is denied.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to an effective date earlier than December 24, 
2002, for the grant of service connection for PTSD is denied.  


REMAND

In a June 2005 VA social work assessment record, the Veteran 
stated he had applied for Social Security Disability and was 
awaiting the outcome of the claim.  In an August 2005 social 
work assessment, it was recorded that he reportedly filed for 
Social Security Insurance in the past but reportedly missed 
an appointment with a psychiatrist who was to evaluate him 
for disability.  On remand, SSA records should be obtained 
and associated with the claims folder.  Negative responses 
should be documented.  

In a September 2008 statement, the Veteran asserted that his 
PTSD symptoms were getting worse.  He stated that he is 
"more isolated and fearful of people and situations."  VA 
records from September and November 2007 show Global 
Assessment of Functioning scores of 50 and 49.  On remand, 
the Veteran should be given a new VA examination to determine 
the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action: 

1.  Request from the SSA, all records 
related to the Veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate these records 
with the claims file.  A negative response 
is requested and should be documented in 
the file.  

2.  Schedule the Veteran for a pertinent 
VA examination in order to ascertain the 
current extent of his PTSD.  Prior to the 
examination, the VA examiner should review 
the claims folder.  The claims folder and 
a copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  

The examiner is requested to: (a) 
Determine all current manifestations 
associated with the Veteran's 
service-connected PTSD and to comment on 
their severity; and (b) specifically 
address the degree of social and 
occupational impairment caused by the 
Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

3. Re-adjudicate the issue the entitlement 
to an initial rating in excess of 
30 percent for PTSD, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran should be given an appropriate 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


